*178Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Scott E. Luellen petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A § 2255 (West Supp.2011) motion. The district court has now ruled on Luellen’s § 2255 motion. Thus, we find that Luel-len’s petition alleging delay is moot. Accordingly, we deny the mandamus petition. We grant Luellen’s motions to file an oversize brief and to proceed in forma pauper-is, and deny his motions for a transcript at Government expense, for a certifícate of appealability, to amend/correct his mandamus petition, and to clarify. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.